DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 77-106 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 77 recites the limitation “the patient's face” in Ln. 4-5.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a patient's face”.
Claim 77 recites the limitation “the passage configured to allow a pressurized flow of gas through the base from the first side to the second side” in Ln. 24-25 which deems the claim indefinite. The “pressurized flow of gas” in the limitation appears to refer to the same flow of gas earlier recited in the claim as being generated by the blower and which pressurizes the plenum chamber. It is thus unclear whether reference is intended to that prior flow or to a new flow. For the purposes of examination the limitation will be interpreted as reading “the passage configured to allow the pressurized flow of gas through the base from the first side to the second side”.
Claim 88 recites the limitation “the plenum chamber comprises at least one housing portion” which deems the claim indefinite. The plenum chamber has already been recited in claim 77 as being at least partially defined by “at least one housing portion”. It is thus unclear whether the “at least one housing portion” of the instant claim is intended to refer to the at least one housing portion of claim 77 or to further and distinct housing portion(s)? It appears that claim 88 may be redundant of claim 77 and that claim 89 should be amended to define the “at least two housing portions” as comprising the plenum chamber rather than the plenum chamber as comprising the at least two housing portions for consistency with the manner in which claim 77, Ln. 2 has been recited.
Claim 94 recites the limitation “a seal-forming structure” in each of Ln. 4 & 7 which deems the claim indefinite. The claim is unclear because the term “a seal-forming structure” is being used to further define “the seal-forming structure” (see Ln. 1). The limitations in each of Ln. 4 & 7 should either be amended to read “the seal-forming structure” or an alternate terminology should be selected when further defining “the seal-forming structure” in those limitations.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one attachment structure to attach …” in claim 92.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
The corresponding structure for the “attachment structure” is best understood from the specification as at least: attachment structure 4130 (¶0169 and Fig. 6B).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 77-106 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 77, the prior art fails to teach or suggest a respiratory pressure therapy system comprising all required elements of the instant claim. The instant claim recites a collection of different elements which operate together to provide a particular system. While various elements recited by the instant claim are found individually across the prior art, there is not found to be a preponderance of the evidence to support a prima facie conclusion of obviousness that one having ordinary skill in the art at the 
Prior art which include a head worn blower to provide CPAP treatment include: Kenyon et al. (U.S. Pub. 2009/0194101), Barlow et al. (U.S. Pub. 2012/0152255), Bowman et al. (U.S. Pub. 2012/0167879), Rummery et al. (U.S. Pub. 2013/0152918), and Barlow et al. (U.S. Pub. 2014/0137870). However, none of those systems teach or suggest the particular form of vent assembly recited by the instant claim with its use of a flexible membrane extending into a passage which moves between closed and open positions to selectively, and respectively, prevent a flow of pressurized gas from being discharged to atmosphere and allowing a vent flow of gas to be discharged to atmosphere from at least one vent hole. While other prior art do include this form of vent assembly they are not included in a system which has a close enough design and/or functionality to provide a clear teaching or suggestion as to why a modification of the vent assembly in the above prior art to match that of the instant claim would have been prima facie obvious without improper hindsight reasoning.
Another prior art of note is Rapoport (U.S. Pub. 2015/0128948) which teaches many elements recited by the instant claim (e.g. Figs. 5, 6A & 9). However, Rapoport conspicuously denigrates the use of a blower as large, heavy, noise, and uncomfortable 
It is thus found that the overall recited elements of the instant claim (e.g. positioning and stabilisizing structure comprising a tie arranged to overlie particular regions of the patient’s head and including a non-rigid decoupling portion, a blower suspended from the patient’s head, a vent assembly allowing for passage of a pressurized flow of gas and including a vent hole extension and including at least one flexible membrane selectively alternating between a closed position which prevents discharge of the pressurized flow of gas to atmosphere and an open position which vents gas to atmosphere, etc.) define a system which one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at with improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785